STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0985

VERSUS

TODD TRIPP NOVEMBER 8, 2022

In Re: Todd Tripp, applying for supervisory writs, 23rd
Judicial District Court, Parish of Ascension, No.
43259.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT GRANTED. The district court’s ruling denying relator’s
motion to quash La. R.S. 14:91.5 as unconstitutional is vacated.
The matter is remanded to the district court to notify the
Attorney General of relator’s constitutional challenge and to
afford the Attorney General a meaningful opportunity to be heard
and participate in the proceedings. See State v. Broussard,
2018-0616 (La. App. ist Cir. 12/21/18), 268 So.3d 307.

JEW
AHP
WIL

COURT OF APPEAL, FIRST CIRCUIT

acl)

DEPUTY CLERK OF COURT
FOR THE COURT